

	

		II 

		109th CONGRESS

		1st Session

		S. 604

		IN THE SENATE OF THE UNITED STATES

		

			March 11, 2005

			Mr. Craig (for himself,

			 Mr. Bingaman, Ms. Collins, Mr.

			 Burr, Mr. Durbin, and

			 Ms. Snowe) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to authorize expansion of medicare coverage of medical nutrition therapy

		  services.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Medicare Medical Nutrition Therapy Act

			 of 2005.

		

			2.

			Authorizing expansion of medicare coverage of medical nutrition

			 therapy services

			

				(a)

				Authorizing expanded eligible population

				Section 1861(s)(2)(V) of the

			 Social Security Act (42 U.S.C.

			 1395x(s)(2)(V)) is amended—

				

					(1)

					by redesignating clauses (i)

			 through (iii) as subclauses (I) through (III), respectively, and indenting each

			 such clause an additional 2 ems;

				

					(2)

					by striking in the

			 case of a beneficiary with diabetes or a renal disease who— and

			 inserting the following:

					

						in the case of a beneficiary—

							(i)

							with diabetes or a renal

				disease who—

						;

				

					(3)

					by adding or

			 at the end of subclause (III) of clause (i), as so designated; and

				

					(4)

					by adding at the end the

			 following new clause:

					

						

							(ii)

							who is not described in

				clause (i) but who has another disease, condition, or disorder for which the

				Secretary has made a national coverage determination (under section

				1869(f)(1)(B)) for the coverage of such services;

						.

				

				(b)

				Coverage of services furnished by physicians

				Section 1861(vv)(1) of such

			 Act (42 U.S.C. 1395x(vv)(1)) is amended by inserting ,

			 physician, after a registered dietician.

			

				(c)

				National coverage determination process

				In making a national coverage

			 determination described in section 1861(s)(2)(V)(ii) of the Social Security

			 Act, as added by subsection (a)(4), the Secretary of Health and Human Services,

			 through the Director of the Centers for Medicare and Medicaid Services,

			 shall—

				

					(1)

					consult with dietetic and

			 nutrition professional organizations in determining appropriate protocols for

			 coverage of medical nutrition therapy services for individuals with different

			 diseases, conditions, and disorders; and

				

					(2)

					consider the degree to which

			 medical nutrition therapy interventions prevent or help prevent the onset or

			 progression of more serious diseases, conditions, or disorders.

				

				(d)

				Effective date

				The amendments made by this

			 section shall apply to services furnished on or after January 1, 2006.

			

